Citation Nr: 1547400	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  12-01 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability evaluation higher than 70 percent for service-connected posttraumatic stress disorder, on an extraschedular basis only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 through October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of a Regional Office (RO) of the Department of Veterans' Affairs (VA) in Detroit, Michigan.  This rating decision denied service connection for bilateral hearing loss, and granted service connection to post-traumatic stress disorder (PTSD), with an evaluation of 10 percent, effective March 26, 2010.  A February 2011 rating decision increased the Veteran's initial rating for PTSD to 30 percent, effective March 26, 2010.  

The Veteran testified before the undersigned Veterans Law Judge via video-conference in a July 2014 hearing, and a transcript from this hearing has been associated with the claims file.

In a January 2015 decision, the Board granted service connection for hearing loss, granted an increase in the Veteran's evaluation for PTSD from 30 percent to 70 percent, and remanded the matter of entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).  The Veteran appealed the portion of the Board's decision denying an extraschedular rating to the Court of Appeals for Veterans Claims and in August 2015, the Court granted a joint motion for remand (JMR) to the Board.  The JMR did not disturb the portion of the Board's decision denying an increased rating for PTSD on a schedular basis or granting benefits for hearing loss.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the Board remanded the claim for entitlement to a TDIU in January 2015.  The August 2015 JMR vacated and remanded that portion of the Board's decision which determined that referral of the claim for a higher rating for PTSD on an extraschedular basis was not warranted.  The JMR states that, "where the Board found that additional development was required to provide a complete picture of the effect of Appellant's PTSD on his ability to obtain gainful employment, it was premature for the Board to have addressed the issue of whether Appellant's PTSD should be referred for consideration of an extraschedular disability rating.  Any development on the issue of the effect of Appellant's PTSD on his employment would have an impact on both the issues of Appellant's entitlement to a TDIU rating and referral of his PTSD for consideration of a disability rating on an extraschedular basis."  [Citations omitted].  Thus, the matter of whether a higher than 70 percent disability evaluation is warranted for PTSD on an extraschedular basis is inextricably intertwined with the claim for entitlement to a TDIU, which is currently being adjudicated by the AOJ.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue). 

Accordingly, the case is REMANDED for the following action:

1.  After the AOJ has properly adjudicated the claim for TDIU, perform any additional development deemed necessary, to include submitting the claim for an increased rating for the Veteran's PTSD to the Director, Compensation Service, for extraschedular consideration.  

2.  Then, readjudicate the claim.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




